MEMORANDUM2
Mia L. Morgan-White appeals pro se the district court’s dismissal of her claims brought under 42 U.S.C. § 1983 stemming from a child custody dispute.3 We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
We review de novo and may affirm on any ground supported by the record. See Steckman v. Hart Brewing, Inc., 143 F.3d 1293, 1295 (9th Cir.1998). The district court properly dismissed the case because, at the time the federal action was filed, state judicial proceedings were ongoing, implicated important state interests, and provided Morgan-White an adequate opportunity to raise federal questions. See H.C. v. Koppel, 203 F.3d 610, 613 (9th Cir.2000).
AFFIRMED.

. This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.


. To the extent Morgan-White attempted to bring claims on behalf of her minor daughter, we construe the dismissal of these claims to be without prejudice. See Johns v. County of San Diego, 114 F.3d 874, 877 (9th Cir.1997) ("[A] parent or guardian cannot bring an action on behalf of a minor child without retaining a lawyer.”).